DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, Applicant claims lithium diflurobis(oxalate)phosphate (LiDFBP). This is believed to be a typographical error in light of pg. 11 of the specification wherein the compound is spelled lithium difluorobis(oxalate)phosphate.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “lithium diflurobis(oxalate)phosphate (LiDFBP) having chemical formula (1) and structure (iii),” wherein structure (iii) is depicted in claim 1 and on pg. 11 of the Specification as structure (d).

    PNG
    media_image1.png
    116
    186
    media_image1.png
    Greyscale
Although Applicant may act as their own lexicographer (MPEP 2173.05(a)(III)), it appears that the compound Applicant intends to claim contains a typographical error in the structure in which the two carbons circled below in Annotated Chemical Formula (1) are supposed to be oxygens, as is well known in the art and expected for lithium difluorobis(oxalate)phosphate.

Additionally in claim 1, Applicant claims that R2=0, R3, R4=F, n=2, but does not provide definition(s) for R-1. In light of structure (d) on page 11 of the instant specification, the examiner believes that Applicant intends to claim wherein R1, R2=0, R3, R4=F, n=2.
For the purposes of prosecution, the examiner will interpret lithium diflurobis(oxalate)phosphate to have a chemical formula represented by Annotated Chemical Formula (1) above wherein A=P, R1, R2=0, R3, R4=F, n=2, and the circled carbon atoms are oxygen atoms. Applicant is encouraged to provide an alternative interpretation if Applicant disagrees with the interpretation set forth above.
Claims 2-13 are rejected by virtue of their dependence on claim 1.

Regarding claim 12, Applicant claims “wherein the active anode material comprises artificial graphite blended with silicon in the form of silicon oxide (SiOx) or silicon carbon nanocomposite (SCN)” such that two options are provided for the active anode material. 

In one interpretation of the claim language cited above, the options are artificial graphite blended with silicon in the form of silicon oxide (SiOx) as the first option and silicon carbon nanocomposite (SCN) alone as the second option. In another interpretation, the active anode material is artificial graphite blended with silicon and the first option is that the source of silicon is silicon oxide while the second option is that the silicon source is a silicon carbon composite. It is unclear as to which interpretation is intended for the claim, but in light of paragraph 1 on pg. 14 of the instant specification, it appears that Applicant intends the latter interpretation. 
The examiner suggests amending the claim such that it reads “wherein the active anode material comprises artificial graphite blended with silicon; and wherein the silicon is in the form of silicon oxide (SiOx) or silicon carbon nanocomposite (SCN)” or the like.
Claim 13 is rejected by virtue of its dependence on claim 12.

Regarding claim 13, Applicant claims wherein the pure silicon content of the SiOx or the SCN falls in a range of 1≤Si≤7%. As mentioned above, the scope of claim 12 is unclear such that it is unclear what the percentage of pure silicon content refers to as a whole in claim 13. It is additionally unclear as to what the % refers to as both wt. % and mol % are common in the art. In light of the Conclusions on pg. 20 of the specification, the Examiner believes that Applicant intends to claim wherein the elemental silicon wt. % in the anode active material is 1% to 7% of the anode active material and will interpret it as such for the purposes of prosecution. Applicant is encouraged to provide an alternative interpretation if Applicant disagrees with the interpretation set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2021023131 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Zhang discloses an electrolyte comprising a lithium salt, an organic solvent, a first additive, a second additive, and a third additive [0009]. The combination of the three types of additives results in the synergistic formation of good and stable interface protective films on the positive and negative electrodes of the lithium ion battery which helps maintain the structural stability of the active materials [0014]. 
Zhang teaches that the first additive participates in the formation of a film on the surface of the negative electrode which can allow lithium ions to be rapidly transported and enter the surface of the negative electrode active material  [0033]. The first additive is selected from one or more of vinylene carbonate, propylene carbonate, and fluoroethylene carbonate [0039].
Zhang further teaches that the second additive can participate in film formation of the surface of the positive electrode and the cyano group in its structure can complex the transition metal ions in the positive electrode material to stabilize the active material and inhibit the dissolution of transition metal ions [0034]. The second additive is selected from one or more of succinonitrile, glutaronitrile, adiponitrile, and pimeliconitrile [0040].
Additionally, the third additive participates in film formation on the surface of the positive electrode and inhibits the oxidative decomposition of the electrolyte on the positive electrode [0035]. The third additive is selected from the group consisting of lithium difluorobisoxalate phosphate, lithium bis(trifluoromethyl)bisoxalate, and bis(trifluoroethyl)bisoxalic acid [0042].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the first additive for the electrolyte of Zhang such that the additive is comprised of vinylene carbonate and fluoroethylene carbonate, as taught by Zhang, with a reasonable expectation of success in selecting a suitable additive for forming a conductive film on the surface of the negative electrode active material.
Similarly, it would be obvious to select the second additive for the electrolyte of Modified Zhang such that the additive is comprised of adiponitrile, as taught by Zhang, with a reasonable expectation of success in selecting a suitable additive for forming a film on the surface of the positive electrode and inhibiting the dissolution of transition metal ions.
Further, it would be obvious to select the third additive for the electrolyte of Modified Zhang such that the additive is comprised of difluorobisoxalate phosphate, as taught by Zhang, with a reasonable expectation of success in selecting a suitable additive for forming a film on the surface of the positive electrode and inhibiting the oxidative decomposition of the electrolyte on the positive electrode.
In the case of all three types of additives, the Courts have held that it is obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07. Additionally, the combination of known prior art elements (the additives identified by Zhang) are obvious when the combination yields no more than predictable results (an electrolyte for forming good and stable films on the surface of the positive and negative electrodes in a lithium ion battery). See MPEP 2143(I)(A).
The electrolyte of Modified Zhang comprising the additives described above therefore renders obvious the claim limitation “A lithium ion secondary battery electrolyte composition, comprising:
	a lithium salt;
	at least one organic solvent; and
	a plurality of additives, comprising:
		vinylene carbonate (VC) having structure (i); fluoroethylene carbonate (FEC) having structure (ii) (the first type of additive is comprised of vinylene carbonate and fluoroethylene carbonate);
		lithium diflurobis(oxalate)phosphate (LiDFBP) having chemical formula (1) and structure (iii) (the third type of additive is comprised of difluorobisoxalate phosphate);
		and adiponitrile (ADN) having chemical formula (2) and structure (iv) in combination (the second type of additive is comprised of adiponitrile).”
The examiner notes that the structure of the difluorobisoxalate phosphate above is represented by Formula 3 of Zhang in which both R3 and R4 are F (pg. 24). This structure reads on the interpretation of the structure set forth in the 112b rejection of claim 1 set forth above.

Regarding claims 2-4, Zhang renders obvious the electrolyte composition according to claim 1 as set forth above. In the embodiment of Modified Zhang discussed in the analysis of claim 1, the first additive is comprised of both VC and FEC.
Zhang further teaches that, if the content of the first additive is too small, it is difficult to form a complete SEI film on the surface of the negative electrode, so that side reactions of the electrolyte on the surface of the negative electrode are not effectively suppressed [0043]. On the other hand, if the content is too large, the SEI film formed will be too thick and the impedance will be large, which deteriorates the kinetic performance of the lithium ion battery [0043]. Zhang also teaches that the content of the first additive is optionally between 0.01% to 3% of the total mass of the electrolyte [0043].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition of the electrolyte of Modified Zhang such that the content of the VC and FEC are present in a combined amount between 0.01% and 3% of the total mass (i.e. weight) of the electrolyte, as taught by Zhang, with a reasonable expectation of success.
The range of content for the first additive of Modified Zhang is overlapping with the ranges claimed in claims 2-4. For example, an embodiment in which VC and FEC are each present in an amount of 1% of the total mass of the electrolyte overlaps with the claimed ranges. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 5, Modified Zhang renders obvious the electrolyte composition according to claim 4 as set forth above. Modified Zhang further renders obvious the claim limitation “wherein the FEC is present at 3 to 8% by weight based on total weight of the electrolyte composition” because the claimed range and the range disclosed by Zhang are sufficiently close. 
Specifically, the first additive of Modified Zhang (comprised of VC and FEC) is optionally present in an amount between 0.01% to 3% total mass and the claimed range is regarding an amount of FEC alone being between 3% and 8% total mass. In an embodiment in which VC is present in amount of 0.01% and FEC is present in an amount of 2.99% total mass, for example, the ranges are sufficiently close to render obviousness. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Alternatively, Zhang recognizes the content of the first additive in the electrolyte composition as a result-effective variable. In particular, the amount of the first additive in the electrolyte is a balance between forming a suitable SEI film on the surface of the negative electrode for suppressing side reactions and also limiting the thickness of the SEI film to avoid excessive deterioration of battery performance.
It would therefore be obvious, absent data showing criticality of the claimed range, to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the content of the first additive such that FEC was present in an amount between 3% and 8% of the total mass of the electrolyte, as claimed, as a matter of routine experimentation, with a reasonable expectation of success in providing a suitably formed SEI layer with a desired thickness according to design requirements. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(A).

Regarding claims 6 and 7, Modified Zhang renders obvious the electrolyte composition according to claim 1 as set forth above. Zhang further teaches that, if the content of the second additive is too small, it is difficult to form a complete interface protective film on the positive electrode such that the dissolution of transition metal ions in the positive active material cannot be effectively suppressed [0044]. On the other hand, too much of the second additive results in an increased viscosity which adversely affects the migration rate of lithium ions in the electrolyte [0044]. Zhang also teaches that the second additive is optionally present in an amount between 0.01% and 2% of the total mass of the electrolyte [0044].
Modified Zhang therefore renders obvious the claim limitations of claims 6 and 7 because the claimed ranges and the range disclosed by Zhang are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 8 and 9, Modified Zhang renders obvious the electrolyte composition according to claim 1 as set forth above. Zhang further teaches that, if the content of the third additive is too small, it is difficult to form a complete and stable interface protection film on the surface of the positive electrode and the oxidation of the electrolyte on the positive electrode is not effectively suppressed [0045]. On the other hand, if the content of the third additive is too large, the heat generated by the Joule heating effect will result in decomposition of the third additive, which generates gas and results in deterioration of high-temperature storage performance of lithium ion batteries [0045]. Zhang also teaches that the third additive is optionally present in an amount between 0.01% to 3% of the total mass of the electrolyte [0045].
Modified Zhang therefore renders obvious the claim limitation “wherein the ADN is present at 0.3 to 2% by weight base on total weight of the electrolyte composition” because the claimed ranges and the range disclosed by Zhang are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 10, Modified Zhang renders obvious the electrolyte composition according to claim 1 as set forth above. Zhang further discloses that the electrolyte composition is intended for use with a lithium ion battery comprising a positive electrode sheet, a negative electrode sheet, and a separator [0053]. The positive electrode active material may be selected from one or more of LizNixCoyMe1-x-yO2 wherein (0.5<x<1, 0<y<1, 0<(1-x-y)<1 , z≥0.95, and Me is selected from one or more of Mn, Al, Mg, Zn, Ga, Ba, Fe, Cr, Sn, V, Sc, Ti, Zr [0056]. In one embodiment, Zhang discloses a positive active material comprising LiNi0.8Co0.1Mn-0.1O2 [0080]. 
Similarly, the negative electrode comprises a negative electrode active material which may be a silicon-carbon composite [0059]. For the carbon material, graphite is taught to be a suitable option and may be either artificial or natural graphite [0059].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select LiNi0.8Co0.1Mn-0.1O2 as a positive active material in the battery of Zhang, as taught by Zhang, with a reasonable expectation of success in selecting a suitable positive electrode active material.
It would similarly be obvious to select a graphite-silicon composite as the negative electrode active material in the battery of Zhang, as taught by Zhang, with a reasonable expectation of success in selecting a suitable negative electrode active material.
The  Courts have held that it is obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Zhang therefore renders obvious the claim limitation “A lithium ion secondary battery comprising:
a positive electrode having an active cathode material including a nickel-cobalt-manganese composition;
	a negative electrode having an active anode material including silicon and graphite;
	a separator interposed between the positive electrode and the negative electrode; and
	the electrolyte composition of claim 1.”

Regarding claim 11, Modified Zhang renders obvious the lithium ion secondary battery according to claim 10 as set forth above. Modified Zhang further reads on the claim limitation “wherein the nickel-cobalt-manganese composition is Li(NiaCobMnc)O2, wherein 0.7<a<0.95, 0.025<b<0.15, 0.025<c<0.15, and a+b+c=1” because LiNi0.8Co0.1Mn-0.1O2 is within the claimed range.

Regarding claim 12, Modified Zhang the lithium ion secondary battery according to claim 10 as set forth above. Modified Zhang accordingly discloses wherein the negative electrode active material may be a silicon-carbon composite wherein the carbon is graphite. As mentioned previously, Zhang teaches that the graphite may be artificial graphite [0059]. Zhang further teaches that the silicon material may be a silicon-oxygen compound (i.e. silicon oxide) [0059].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a composite of artificial graphite and SiOx as the active anode material in the battery of Modified Zhang, as commonly known in the art and taught by Zhang, with a reasonable expectation of success in providing a suitable negative electrode active material.
Modified Zhang therefore renders obvious the claim limitation “wherein the active anode material comprises artificial graphite blended with silicon in the form of silicon oxide (SiOx).”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2021023131 A1) (references herein made with respect to English Machine Translation attached), as applied to claim 12 above, and further in view of Kim et al. (US 20180269480 A1).

Regarding claim 13, Modified Zhang renders obvious the lithium ion secondary battery according to claim 12 as set forth above. Modified Zhang accordingly renders obvious an artificial graphite and silicon oxide composite, as set forth above. Zhang fails to provide details regarding the proportion of silicon in the silicon-carbon composite.
Kim teaches silicon-carbon-nanostructured composites useful as battery electrode materials, such as lithium ion battery anode active materials [0062]. The composites comprise a carbon matrix with nanodomains embedded therein, the nanodomains comprising silicon material (e.g. silicon or SiOx) [0062]. Kim teaches that the composites may be formed with a large variety of silicon content. In some embodiments, the silicon-carbon nanostructured composite may comprise 5 wt. % to 90 wt. % silicon (on an elemental basis) [0062]. In some embodiments, the silicon-carbon nanostructured composite comprises 5 wt. % amorphous silicon to 90 wt. % amorphous silicon. In some embodiments, the silicon-carbon nanostructure composite comprises 0 wt. % crystalline silicon to 50 wt. % crystalline silicon [0062].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of silicon content in the silicon carbon nanocomposite of Modified Zhang such that it was between 5 wt.% elemental silicon and 90 wt.% elemental silicon, as taught by Kim, as a matter of routine experimentation in accordance with design requirements with a reasonable expectation of success.
Modified Zhang therefore reads on the claim limitation “wherein the pure silicon content of the SiOx or the SCN falls in a range of 1≤ Si ≤7%” because the claimed range (interpretation set forth in the 112b rejection above) and the range disclosed by the prior art is overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al. (US 20200119403 A1) discloses a lithium battery including an anode, a cathode, and an electrolyte between the cathode and the anode [0007]. Jang teaches that the positive active material may be a lithium nickel-cobalt-manganese composite oxide [0028] and that the anode material may be a composite of a silicon compound and a carbon material [0105]. In particular, the silicon compound may be carbon nanocomposite (SCN) [0039]. In the case of an SCN anode material, Jang teaches that fluoroethylene carbonate (FEC) may be included in the electrolyte to prevent deterioration of the anode [0042]. Jang additionally teaches that the electrolyte may further include vinylene carbonate (VC)  [0056].
Oh et al. (US 20220181691 A1) discloses an electrolyte for a lithium secondary battery that may include vinylene carbonate [0044], fluoroethylene carbonate [0045], adiponitrile [0050], and lithium difluorobis(oxalate)phosphate [0048]. Oh further discloses that the battery comprises a negative electrode active material, which may be a mixture of a silicon-based negative electrode active material and a carbon-based negative electrode active material [0091]. In one embodiment, the negative electrode active material is artificial graphite and SiO in a 95:5 weight ratio [0117].
Ohara et al. (US 20180191027 A1) discloses a nonaqueous electrolyte secondary battery including an electrolyte comprised of two essential additives and two optional additives [0085]. The essential additives include an oxalate compound, such as lithium difluorobis(oxalate)phosphate [0099], and a second additive selected from vinylene carbonate and fluoroethylene carbonate, among others [0087]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C. KING/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721